 SUPERIOR FURNITUREMANUFACTURING CO., INC.Superior FurnitureManufacturing Co., Inc., Em-ployerandCommunications Workers of America,AFL-CIO,Petitioner.Case 9-RC-7199September 1, 1967DECISION AND DIRECTION OFELECTIONBy MEMBERS BROWN,JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe NationalLaborRelations Act, as amended, ahearing was held at Florence,Kentucky,on April7 and 24,1967, before James K. L. Lawrence,Hearing Officer of the NationalLaborRelationsBoard.Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.They are hereby af-firmed.Upon the entire record in this case,the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner,Communications Workers ofAmerica,AFL-CIO,and International Union ofElectrical,RadioandMachineWorkers,AFL-CIO-CLC, hereincalled the Intervenor, arelabor organizations claiming to represent certainemployees of the Employer.3.ThePetitioner herein seeks an election amongthe Employer'sproduction and maintenance em-ployees. The Intervenor contends that recognition,granted to it by the Employer on March 22,bars anelection at this time,citingKeller Plastics Eastern.Inc.'The record shows that,in February 1967, theIntervenor began organizing the Employer's em-ployees and, on March 17, notified the Employerthat it represented a majority of the employees andwished to negotiate an agreement.On March 20,theEmployer wrote the Intervenor that it waswilling to meet with the Intervenor's representa-tives.On March 22, 1967,representatives of theIntervenor met with S. C. Brant,the Employer's at-torney.At this meeting,Brant, relying on the Inter-venor's representation as to the authenticity of the157 NLRB 583SeeSound Contractors Association,162 N LRB 364'SeeRheingold Breiverie t, Inc,162 NLRB 384The unit, as amended at the hearing, was stipulated to by the partiesAn election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 9 within 7 days after the date of this Decision and309signatures on the designation cards,recognized theIntervenor.The Petitioner meanwhile started its or-ganizational drive in the early part of March and, onMarch 22,the day recognition was granted to theIntervenor,filed its petition for an election, sup-ported by a showing of interest of 33 cards out of aunit of approximately 45 employees.From the above facts,it is clear that both thePetitioner and the Intervenor were carrying on or-ganizational activities among the Employer's em-ployees during the monthof March 1967,and that,apparently,bothUnions succeeded in gettingauthorization or designation cards from at least 50percent of the employees in the unit.From this factalone,itisclear that there was a substantialquestion concerning representation of the em-ployees, asof March 22, 1967, thedate recognitionwas extended to the Intervenor.We find thatthis recognition agreement may notbe considered a bar within the rule announced inKeller PlasticsEastern,Inc.There isno showinghere that recognition was extended to the Inter-venor at a time when only that unionwas activelyengaged in organizing the Employer's employees.2On the contrary, the very fact thatthe Petitionersecured cards from more than 50 percent of the em-ployees in the week precedingMarch 22, clearlyshows(without going into the question of Inter-venor'smajorityas of March 22) that there hadbeen an active organizing campaign going on justprior to the grant of recognition and that a questionconcerning employee choice existed when recogni-tion was extended, regardless of whether this factwas conveyed to theEmployer orits representa-tives.Accordingly,we find that the petition hereinwas timely filed, and that a question affecting com-merce exists concerning the representation of cer-tain employees of the Employer,within the meaningof Section 9(c)(1) and Section 2(6) and(7) of theAct.:'4.The followingemployees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act:4All production and maintenance employees ofthe Employer at itsfactoryin Florence, Ken-tucky,excluding all officeclericalemployees,guards, professional employees,and super-visors as defined in the Act.[Direction of Election 5 omitted from publication.]Direction of Election The Regional Director shall make the list availableto all parties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior UnderirearInc, 156 NLRB 1236167 NLRB No. 40